Citation Nr: 1116095	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  07-33 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to non service-connected disability pension benefits.


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1973 to June 1977 and from May 1979 to December 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.

In May 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington D.C. to request additional records from the Veteran.  That action completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of service connection for an acquired psychiatric disorder, to include PTSD and depression, and for non service-connected pension benefits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran's sleep apnea did not have its onset in active service and is not otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service treatment reports are absent for any complaints of, or treatment for, any sleep apnea or problems with sleeping.  A separation report of medical examination from the Veteran's last period of service, dated December 1993, indicated a normal clinical evaluation of all the Veteran's systems.  An associated report of medical history revealed that the Veteran did not then have, or had ever had, frequent trouble sleeping, providing factual evidence against his own claim.

These records, overall, provide highly probative evidence against this claim as they show no sleep apnea or sleep problems during service.

Indeed, the evidence of record reflects that the Veteran was first diagnosed with sleep apnea as early as August 2000, approximately seven years after separation from active service.  This long lapse of time is evidence against a finding that any sleep apnea had its onset during service or is related to his service.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).  The Board has reviewed the medical evidence in this case, including the August 2003 report of Dr. "G.D.C.".  Recent treatment for this problem fails to indicate a connection with this disability and service. 

To the extent that the Veteran contends that his sleep apnea is related to his active service, a layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Veteran's contentions regarding a relationship between his claimed sleep apnea and his military service are not statements about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis.  Rather, these contentions are statements of causation.  Such statements clearly fall within the realm of opinions requiring medical expertise.  The Veteran has not demonstrated any such expertise.  Hence, his contentions are not competent medical evidence of the cause of the claimed disability and are entitled to low probative value.

It is the Board's duty to assign probative value to the evidence and then to weigh the evidence favorable to the Veteran's claim against the evidence unfavorable to the Veteran's claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Based on the above, the in-service and post-service medical evidence (which are found to provide evidence against this claim) are more probative than the Veteran's assertions as to whether his current sleep apnea is related to his service.

Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for sleep apnea and this claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in September 2005 and March 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, VA has not obtained a medical opinion as to whether the Veteran's current sleep apnea had onset during service or was otherwise etiologically related to his service.  The record is absent for any evidence of the second element discussed in McLendon, an event, injury, or disease occurring in service or within a presumptive period.  For that matter, there is no competent evidence of record of any association between the Veteran's current sleep apnea and his service.  For these reasons, the Board declines to afford the Veteran a VA examination or obtain a medical opinion for this issue.

As stated above, the matter was remanded in to the RO in May 2009 to request additional records from the Veteran.  To date, the Veteran has not submitted the requested materials.  The Board notes that the duty to assist is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait for help from VA).  

Indeed, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

ORDER

Entitlement to service connection for sleep apnea is denied.



REMAND

Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor.  See 38 C.F.R. § 3.304(f) (2010).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.; see also 38 C.F.R. § 4.125(a) (2010).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

Previously, if VA determined either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor was not combat related, the veteran's lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Instead, the record had to contain credible supporting evidence that corroborates the veteran's testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

However, VA has recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service.  Id.

These revised regulations became effective July 13, 2010, and apply in cases like the Veteran's which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

At this time, the Board must note that the revised regulations became effective after the May 2009 Board remand.  While the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In this case, there is no evidence of record that the Veteran engaged in combat with the enemy, nor does he so contend.  In addition, his alleged in-service stressors have not been corroborated.  However, the Veteran has presented statements concerning his in-service stressors.  Some, such as his contentions that he was on a search and rescue team which searched for survivors of aircraft crashes in or near Anderson Air Force Base and for Vietnamese casualty refugees, was in an aircraft that shot down a Libyan MIG and exposed to other "terrorist attacks," seem to meet the new criteria that the Veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others.  Indeed, the Veteran stated, in a May 2006 submission, that these experiences caused him "problems of stress."

Beyond the above, the Board must note that the Veteran's credibility comes into question.  In particular, the Board wants much more information from the Veteran regarding the aircraft that he was in that shot down a Libyan MIG.

Accordingly, in light of the amendment to VA regulations discussed above, the Board finds that a remand is necessary to afford the Veteran a VA examination with a VA psychiatrist or psychologist or a psychiatrist or psychologist with whom VA has contracted.  This examiner is asked to render an opinion as to whether it is at least as likely as not (50% or greater) that: (1) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror; (2) that the claimed stressor is adequate to support a diagnosis of PTSD; and (3) that the Veteran's symptoms are related to the claimed stressor.

The Board also observes that in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Court held that in cases where a Veteran that has sought service connection specifically for PTSD, his claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Indeed, the Veteran has also perfected a claim for service connection for depression, which is reflected on the title page of this decision.  As such, the Board has rephrased the issue to include service connection consideration for all of the Veteran's psychiatric symptoms however diagnosed.

With consideration of the claim on appeal pursuant to the Clemons decision and the amendment to the VA regulations, the Board further finds that a medical opinion is necessary to decide the claim of service connection for an acquired psychiatric disorder, to include PTSD and depression.

Non Service-Connected Pension Benefits

The Veteran seeks entitlement to non service-connected pension.  The Veteran has asserted that he has multiple disabilities that render him unable to secure and maintain employment.  However, additional development is required before the Board may decide the Veteran's claim.

Eligibility for nonservice-connected disability pension is dependent upon the veteran meeting threshold service requirements of 38 U.S.C.A. § 1521.  Under that section, a veteran meets the service requirements if the veteran served in the active military, naval, or air service (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j).

The term "period of war" includes the Vietnam era, dating from February 28, 1961 to May 7, 1975 for Veterans serving in Vietnam, and from August 5, 1964 to May 7, 1975 for all other cases.  After the Vietnam era, the next period of war began August 2, 1990 with the Persian Gulf War period.  38 U.S.C.A. § 101; 38 C.F.R. § 3.2.

Provided that the service requirements of section 1521(j) are met, a veteran must also meet either a disability or an age requirement.  38 U.S.C.A. § 1513(a), 1521(a); 38 C.F.R. § 3.3(a)(3); see also Hartness v. Nicholson, 20 Vet. App. 216, 221 (2006).  The disability requirement is that a Veteran must be permanently and totally disabled from a nonservice-connected disability not the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1521(a).  For Veterans 65 years of age and older, the permanent-and-total- disability requirement under section 1521(a) is excluded.  See 1513(a); see also Hartness, 20 Vet. App. At 221.  

In addition to the disability or age requirement, a Veteran must also meet certain net worth and income requirements and not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1521, 1522; 38 C.F.R. §§ 3.3(a)(3)(v), 3.23, 3.274.

A veteran is considered permanently and totally disabled if the veteran is any of the following: (1) a patient in a nursing home for long-term care because of disability; or (2) disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; or (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from: (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).

The Veteran had active service during the Vietnam War.  The Veteran's periods of service meet the basic service criteria for eligibility for pension under 38 U.S.C.A.   § 1521 and 38 C.F.R. § 3.3.

Also, the Veteran is under the age of 65.  Therefore, in order to establish entitlement to non service-connected pension, the evidence must show that the Veteran is permanently and totally disabled due to non service-connected disabilities not the result of the Veteran's willful misconduct and that he does not have an annual income in excess of the applicable maximum annual pension rate. 

The record reflects that the Veteran has been diagnosed with an acquired psychiatric disorder, to include PTSD and depression, sleep apnea, atopic dermatitis/ecxema, onychomycosis, status post septoplasty, and gastroesophageal reflux disease (GERD).  However, there is no examination of record providing a medical opinion as to the impact of all of the Veteran's disabilities on his employability.

The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A.§ 5103A(d) (West 2002); 38 C.F.R  § 3.159 (2010).  VA's statutory duty to assist the veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Based on the above, the Veteran should be afforded a VA examination of all of his disabilities to determine whether he is permanently and totally disabled, rendering him unable to maintain substantially gainful employment.

As discussed above, the Veteran may not have an annual income in excess of the applicable maximum annual pension rate.  Significantly, of record, there are no submissions pertaining to the Veteran's current income (if any) and this information must be obtained upon remand to ascertain whether the Veteran is eligible for nonservice-connected pension.  While the Board notes that in his Application for Compensation and/or Pension, dated August 2005, the Veteran stated that he is indigent, a current accounting of his income is not of record.

At this juncture, while it is noted that the Board has determined that the claimed disabilities require medical evaluations, the record reflects that the Veteran is currently incarcerated.

The duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow Veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

VA does not have the authority to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See, e.g., 38 U.S.C.A. § 5711.  Nevertheless, VA's duty to assist an incarcerated Veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.

The Court has cautioned "those who adjudicate claims of incarcerated veteran to be certain that they tailor their assistance to the peculiar circumstances of confinement.  Such individuals are entitled to the same care and consideration given to their fellow veterans."  See Bolton, 8 Vet. App. at 191.  In Bolton, the Court remanded a case where the RO claimed an inability to get a fee-basis physician to conduct an examination at a correctional facility.  In that case, further efforts were deemed necessary to attempt to examine the veteran in that case.  Id.

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated veterans.  The manual calls for the AOJ or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d (2008).

The Board finds that in light of VA's duty to assist and the above discussions regarding necessary VA examinations of the Veteran's claims, the AMC should schedule the Veteran for examinations in connection with his claims on appeal.  38 U.S.C.A. § 5103A(d).  Because of the Veteran's status, the typical procedures for scheduling an examination are not likely going to be adequate in this case.  Regardless, the Court has cautioned "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement.  Such individuals are entitled to the same care and consideration given to their fellow veterans."  Bolton, 8 Vet. App. at 191 (citing Wood, 1 Vet. App. at 193).

In any event, it appears that the Veteran is due to be released in May 2011, which would render the problem moot.  

Accordingly, the case is REMANDED for the following action:

1. The RO should ask the Veteran to provide more information regarding his claimed stressors in service.  In particular, the Board wants much more information from the Veteran regarding the aircraft that he was in that shot down a Libyan MIG, including the date of this event and where he was stationed at the time. 

2. Take all reasonable measures to schedule the Veteran for the examinations requested below.  If the Veteran remains incarcerated, confer with prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examination or if an examination at the prison is feasible.  See M21-1MR, Part III.iv.3.A.11.d.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA. Determine which is the most feasible option.

3. Thereafter, the Veteran should be afforded a psychiatric examination for the purpose of determining the etiology of his current psychiatric disorder(s), if any.  The examiner should note the diagnosis, or diagnoses, of any current psychiatric disorder(s), to include PTSD and depression, if any.  

Following the examination, the VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that: 

a) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror;

b) that the claimed stressor is adequate to support a diagnosis of PTSD; and

c) that the Veteran's PTSD symptoms are related to the claimed stressor.

d) if warranted, but not required, the examiner should note any indication that the Veteran is not an accurate historian.  

e) whether any currently diagnosed psychiatric disorder first manifested during the Veteran's periods of active service from June 1973 to June 1977 and from May 1979 to December 1993, whether a psychosis became manifest within one year from discharge from a period of active service, and/or (if possible) whether any currently diagnosed psychiatric disorder is causally related to events during a period of active service.

f) whether the Veteran is precluded from obtaining and maintaining substantially gainful employment due to any or all of his diagnosed psychiatric disabilities and, if so, if it is reasonably certain that such disability or disabilities will continue throughout the life of the Veteran.

The examiner's opinion must address all psychiatric diagnoses of record, to include whether the Veteran manifests PTSD and major depression.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed.  A complete rationale is required for all opinions rendered.

4. Schedule the Veteran for a VA examination.  The claims file should be provided for the examiner's review in conjunction with the examination.  The examination report should indicate that such a review was conducted.  Conduct all testing and evaluation needed to make the determinations below.

The examiner should provide diagnoses for any and all disabilities found upon examination, to include, but not limited to, sleep apnea, atopic dermatitis/ecxema, onychomycosis, status post septoplasty, and gastroesophageal reflux disease (GERD), and determine the nature and severity of each diagnosed disability.

The examiner should provide an opinion regarding whether the Veteran is precluded from obtaining and maintaining substantially gainful employment due to any or all of his diagnosed disabilities and, if so, if it is reasonably certain that such disability or disabilities will continue throughout the life of the Veteran.

5. Request that the Veteran complete a current income verification form for purposes of determining eligibility for non service-connected pension.

6. Then, the RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.

In this regard, the RO should ensure that the detailed questions asked by the Board have been addressed by the examiner or examiners.

If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

7. When the development requested has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative, if any, should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


